—In an action, inter alia, for injunctive relief (Matter No. 1) and a related proceeding pursuant to CPLR article 78 to, inter alia, review a determination by the Architectural Review Board of Bellport Village approving the reconstruction of a residence (Matter No. 2), the petitioner in Matter No. 2 appeals from so much of an order and judgment of the Supreme Court, Suffolk County (Emerson, J.), dated March 5, 1998, as granted the respondents’ motion to dismiss the proceeding and dismissed the proceeding, and the defendant in Matter No. 1 separately appeals from the same order and judgment.
Ordered that the appeal in Matter No. 1 is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the order and judgment is affirmed insofar as reviewed, with costs.
The determination of the Architectural Review Board approving reconstruction of the subject residence was neither arbitrary nor capricious (see, Matter of Johnson v Village of Westhampton, 244 AD2d 335) and the petitioner did not raise any issues of fact warranting the relief requested (see, CPLR 409 [b]). Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.